IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0317
                              Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TROY LEE PATRICK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      Troy Patrick appeals his convictions for delivery of a controlled substance

and failure to possess a tax stamp. AFFIRMED.



      Martha Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Greer, P.J., Schumacher, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


VOGEL, Senior Judge.

       Troy Patrick pled guilty to and was convicted of four charges: (1) delivery of

methamphetamine as a habitual offender; (2) delivery of cocaine salt; (3) delivery

of methamphetamine; and (4) failure to possess a tax stamp. See Iowa Code

§§ 124.401(1)(c), 453B.3, 453B.12 (2017). He appeals, arguing his plea was

defective because the district court did not advise him of his right to compulsory

process.

       The State begins by arguing Patrick lacks good cause to appeal. See

id.§ 814.6(1)(a) (2021) (stating a defendant has no right to appeal from a guilty

plea to other than a class “A” felony unless “the defendant establishes good

cause”). Patrick argues he established good cause because the district court did

not adequately advise him he must file a motion in arrest of judgment in order to

challenge his guilty plea on appeal.

       A defendant typically must file a motion in arrest of judgment in order to

challenge defects in a guilty plea on appeal. See Iowa R. Crim. P. 2.24(3)(a).

However, our supreme court has long recognized a defendant may challenge a

guilty plea without filing a motion in arrest of judgment if the district court did not

“ensure the defendant understands the necessity of filing a motion to challenge a

guilty plea and the consequences of a failure to do so.” State v. Loye, 670 N.W.2d

141, 150 (Iowa 2003); see also State v. West, 326 N.W.2d 316, 317 (Iowa 1982)

(reaching the merits of the defendant’s guilty-plea challenge “because the trial

court did not advise him pursuant to [current rule 2.8(2)(d)] that a failure to

challenge the plea by motion in arrest of judgment operates as such a bar”).
                                          3


       The good-cause requirement was enacted in 2019. See 2019 Iowa Acts

ch. 140, § 28 (enacting section 814.6(1)(a)(3)); see also State v. Damme, 944

N.W.2d 98, 103 (Iowa 2020) (finding the good-cause requirement applies to a

judgment and sentence entered on or after July 1, 2019). The State argues the

2019 legislation severely restricted a defendant’s ability to appeal a guilty plea and

the district court’s alleged failure to adequately advise the defendant of the need

to file a motion in arrest of judgment is not “good cause” to appeal. However, the

supreme court has twice recently recognized a defendant may still appeal a guilty

plea without filing a motion in arrest of judgment if “the district court failed to

adequately advise the defendant of the consequences of not filing a motion in

arrest of judgment.” State v. Treptow, 960 N.W.2d 98, 109 (Iowa 2021); see also

State v. Tucker, 959 N.W.2d 140, 153 (Iowa 2021) (same). While the district

court’s alleged failure to advise the defendant of the need to file a motion in arrest

of judgment was not at issue in either case, we read the opinions as signaling such

a defect in the colloquy presents good cause to appeal. See Treptow, 960 N.W.2d

at 109; Tucker, 959 N.W.2d at 153.

       Alternatively, the State argues the alleged absence of an effective waiver of

the right to file a motion in arrest of judgment is not subject to the good-cause

determination in section 814.6(1)(a)(3). Instead, the State argues a defendant

claiming such a defect must seek discretionary review under section 814.6(2)(f).

This section states “[d]iscretionary review may be available” for “[a]n order denying

a motion in arrest of judgment on grounds other than an ineffective assistance of

counsel claim.” Iowa Code § 814.6(2)(f). However, this language only addresses

the denial of a motion in arrest of judgment and not the absence of an effective
                                           4


waiver of such a motion. Even assuming Patrick must seek discretionary review,

we “may grant discretionary review upon a determination that (1) substantial justice

has not been accorded the applicant, (2) the grounds set forth in rule 6.104(1)(d)

for an interlocutory appeal exist, or (3) the grounds set forth in any statute allowing

discretionary review exist.” Iowa R. App. P. 6.106(2). Thus, if Patrick’s argument

is subject to discretionary review, we treat his appeal as an application for

discretionary review and grant review.1

       Turning to Patrick’s argument the district court did not adequately advise

him of the need to file a motion in arrest of judgment, the district court addressed

a motion in arrest of judgment during the plea colloquy:

               THE COURT: . . . . [Y]ou have the right to file what’s called a
       motion in arrest of judgment. A motion in arrest of judgment is a
       motion that you file in an effort to withdraw your guilty plea. That
       motion must be filed within 45 days of today’s date but at least five
       days prior to your sentencing. Obviously if you are sentenced
       immediately following your guilty plea, there is no time for you to
       contemplate or discuss with your attorney or file a motion in arrest of
       judgment. Do you understand that you have the right to file a motion
       in arrest of judgment?
               PATRICK: Yes, sir.
               THE COURT: Do you have any questions about your right to
       file a motion in arrest of judgment?
               PATRICK: No, sir.
               THE COURT: Is it your desire to waive your right to file a
       motion in arrest of judgment in order to be sentenced immediately
       here this morning?
               PATRICK: Yes, sir.

This colloquy did not advise Patrick that failure to file a motion in arrest of judgment

would foreclose him from challenging defects in the plea proceedings on appeal.


1In unpublished opinions, this court has twice granted discretionary review of the
denial of a motion in arrest of judgment under section 814.6(2)(f). See State v.
Tutson, No. 21-0990, 2022 WL 1236763, at *1–2 (Iowa Ct. App. Apr. 27, 2022);
State v. Scott, No. 20-1453, 2022 WL 610570, at *4 (Iowa Ct. App. Mar. 2, 2022).
                                          5


While we recognize ever-changing statutes can cause difficulty for the district

courts in ensuring waivers are knowing and voluntary, this colloquy does not

actually or substantially comply with the court’s obligation to “ensure the defendant

understands the necessity of filing a motion to challenge a guilty plea and the

consequences of a failure to do so.” See Loye, 670 N.W.2d at 150. Therefore,

the record does not establish Patrick effectively waived his right to file a motion in

arrest of judgment, and we consider the merits of his challenge to his guilty plea.

       Patrick argues his guilty plea was defective because the district court failed

to advise him of his right to compulsory process in securing the attendance of

witnesses. See Iowa R. Crim. P. 2.8(2)(b)(4) (requiring the district court, before

accepting a guilty plea, to ensure the defendant understands “the right to present

witnesses in the defendant’s own behalf and to have compulsory process in

securing their attendance”).     “We review challenges to plea proceedings for

correction of errors at law.” State v. Weitzel, 905 N.W.2d 397, 401 (Iowa 2017).

       The State concedes the district court’s colloquy was “materially identical” to

the colloquy that failed to advise the defendant of the right to compulsory process

in State v. Myers, 653 N.W.2d 574, 577 (Iowa 2002). Assuming the court did not

adequately advise Patrick of his right to compulsory process, the State notes a

challenge to a guilty plea based on a defect in the colloquy requires the defendant

to prove “the defendant more likely than not would not have pled guilty if the defect

had not occurred.” Iowa Code § 814.29. The State argues Patrick has not carried

this burden.

       In his brief to us, Patrick only asserts knowledge of compulsory service

“would color his judgment when deciding whether to plead guilty” and “would also
                                           6


affect his understanding of” trial strategy. He does not argue he “more likely than

not would not have pled guilty if” advised of his right to compulsory process. See

id. The record also contains no indication he was concerned about the attendance

of his witnesses before pleading guilty.

       Furthermore, the record shows Patrick had considerable incentive to plead

guilty. During the plea hearing, the assistant county attorney described the plea

agreement and how a guilty plea would benefit Patrick, including a

recommendation for a total term of incarceration not to exceed twenty-five years

and suspended fines. The State’s exhibit list and witness list show the State was

prepared to offer significant evidence of Patrick’s guilt, including testimony from

seven police officers, three baggies of seized drugs, recordings of controlled buys,

and a laboratory report.

       Considering the record as a whole, Patrick failed to show he more likely

than not would not have pled guilty if properly advised of his right to compulsory

process. Having reached the merits of his argument, we reject his challenge to his

guilty plea and affirm his convictions.

       AFFIRMED.